HART, J., (on rehearing). This court has held that the owner of a homestead has the right and power under our present Constitution, when acting in good faith toward the family, to diminish the extent of the homestead by using a part thereof for other purposes. Klenk v. Knoble and wife, 37 Ark. 298; Berry v. Meir, 70 Ark. 129, and Brown v. Brown, 104 Ark. 313. In the first mentioned case the court said: “It is to he observed that the Constitution does not limit the minimum extent of the lot. The resident may make his homestead as small as he pleases, provided it he not so contracted as to show an intent to evade the law, by making it too small for the actual use as a homestead. This is a matter to he determined by the chancellor, or a jury, on evidence. Provided he does retain a homestead fairly reasonable in extent, with his actual residence upon it, there is nothing in the policy of the Constitution to prevent the owner from utilizing other portions of his property as a basis of credit — although he might, if so disposed, have held it all against execution. His design so to separate it, may be as fairly inferred from acts and circumstances, as was his original design to invest it with the homestead character. There is no mode prescribed by which he must declare his intention before encumbering the part separated. Why should he be burdened with the expense of first taking it out of the same enclosure, or running a cross fence? If he has a right to do the thing, he has the right to manifest his intention in his own way. -It is the doing of the thing, not the mode of doing it, which contravenes the law, if it be contravened at all. ’ ’ In the present case there is no contention that the owner of the homestead diminished it to an unreasonable-extent. His homestead was next to the corporate limits of North Little Rock and comprised sixty-eight and one-half acres. Joesph Vestal took only five acres of this amount for the use of his business as a florist. The law of the case is well settled and the only question is its application to the facts as presented by the record. We did not hold that the partnership agreement alone was sufficient to show that Joseph Vestal intended to segregate the five-acre tract from his homestead and devote it to business purposes and thereby diminish his homestead to that extent, as counsel for the plaintiff seem to argue; but we held that the partnership agreement together with the circumstances preceding and following it had that effect. It is true that there were only eight greehouses on the five-acre tract when the partnership between Joseph Vestal and Charles Vestal was formed; and that the business was then only one-fourth as large as at present. The plaintiff, however, admitted on cross-examination that the business had been conducted on the five-acre tract ever since her marriage. The testimony of Charles Vestal shows that the business was conducted on the five-acre tract from the time his father established it until the partnership was formed and that it was continued on the five-acre tract from that time until the present. It is true the number of greenhouses was increased, but the whole of the five-acre tract has been used in conducting the business from the very beginning. As we pointed out in our original opinion the business of a florist is one peculiar to itself and requires houses of a particular construction. The greenhouses must have glass roofs and sides, a heating system and shelves and boxes for the plants, and ground for growing the plants. The greenhouses and their attachments ¡constituted the chief assets of the business. The partnership agreement provided for an increase of the business and that Charles Vestal should hold his portion in fee simple. This all happened before the marriage of the plaintiff to Joseph Vestal, or even before they contemplated marriage, so far as the record discloses. The record shows that Joseph Vestal did not have sufficient capital to run his business and it is likely that he segregated the five acres from his homstead in order to make it liable for his debts and thus increase his business credit. So we are of the opinion that the acts and conduct of Joseph Vestal with regard to the five-acre tract show that he intended to segregate it from his homestead and to use it for conducting the business of a florist, and thereby make it liable to his creditors for his debts. This would decrease his homestead to that extent. It follows that the motion for rehearing will be denied.